DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed January 28, 2021. Claims 54, 58-62, 66, 67, 69-72, 74, 76, 77, 80, 82 and 85-91 were previously pending. Applicant amended claims 54, 62, 66, 67, 69 and 90; cancelled claims 61, 74, 76, 77, 80, 82, 88, 89 and 91 and added new claims 92-101. Claims 54, 58-60, 62, 66, 67, 69-72, 85-87, 90 and 92-101 are under consideration. 
Applicant’s claim amendments and arguments overcame the previously presented claim rejections, therefore claims 54, 58-60, 66, 67, 69-72, 85-87, 90 are allowable. With respect to claims 62, 92, 97 and 98, they contain limitations of diseases (Amyotrophic Lateral Sclerosis, Multiple Sclerosis, Vasculasr Dementia, Lewy Body Dementia and Frontotemporal Dementia) which were not previously considered and for which no experimental evidence was presented, therefore these limitations are deleted from claim 62 and newly added claims 92, 97 and 98 are cancelled. Claims 54, 58-60, 62, 66, 67, 69-72, 85-87, 90, 93-96 and 99-101 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 was filed after the mailing date of the Non-final Office Action on August 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Hayman on March 19, 2021.
The application has been amended as follows: 
In claim 62, line 3, delete ---Amyotrophic Lateral Sclerosis,---.
In claim 62, line 4, delete ---, or Multiple Sclerosis---.
Cancel claims 92, 97 and 98.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 19, 2021